

113 S1605 IS: For the relief of Michael G. Faber.
U.S. Senate
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



VI113th CONGRESS1st SessionS. 1605IN THE SENATE OF THE UNITED STATESOctober 29, 2013Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLFor the relief of Michael G. Faber.1.Reinstatement to Sealaska
			 Corporation(a)DefinitionsIn
			 this section:(1)Affected
			 individualThe term affected individual means
			 Michael G. Faber, who—(A)is a former resident of the State of Alaska; and(B)was previously
			 enrolled in Sealaska Corporation under roll number 13–752–39665–01.(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.(b)Revocation of
			 membership in Metlakatla Indian CommunityEffective on
			 the date on which the affected individual submits written notice to the Metlakatla Indian Community revoking the membership of the affected individual in the Metlakatla Indian Community, the membership of the affected individual in the Metlakatla Indian
			 Community shall be considered to be revoked.(c)ReinstatementNotwithstanding any other provision of law,
			 pursuant to section 5 of the Alaska Native Claims Settlement Act (43 U.S.C.
			 1604), the Secretary shall, immediately after the affected individual submits the notice under subsection (b)—(1)reinstate the affected individual to the
			 shareholder roll of Sealaska Corporation; and(2)ensure the
			 provision to the affected individual of the number of shares originally
			 allocated to the affected individual by Sealaska Corporation.(d)Effect of
			 sectionNothing in this section provides to the affected
			 individual any retroactive benefit relating to membership in—(1)Sealaska
			 Corporation; or(2)the Metlakatla
			 Indian Community.